Title: III. Partial Draft: Judiciary, Juries, and Naturalization, [before 12 November 1801]
From: Jefferson, Thomas
To: 


[before 12 Nov. 1801]


Judiciary.
The Judiciary system of the US. and especially that portion of it recently erected will of course present itself to the contemplation of Congress; and that they may judge of the proportion which the institution bears to the business it has to perform, I have caused to be procured from the several states and now lay before Congress an exact statement of all the cases decided since the first establishment of the courts, and of those which were depending when addnl courts & judges were brought in to their aid.


And while on the Judiciary organization it will be worthy of your consideration whether the protection of the inestimable instn of juries has been extended to all the cases involving the security of our persons & property; and especially where fine & imprisonment are inflicted as a punishment, & the sum or time not precisely fixed by law, whether it’s assesment by a jury may not be a necessary barrier against systematic obliquities, more dangerous to the genius of our government than the anomalous errors which juries may sometimes commit.


Naturalization laws.
I cannot omit recommendg. a revisal of the laws on the subject of Naturalization. considering the ordinary chances of human life, a denial of citizenship under a residence of 14. years is a denial to the greater number. but this is directly opposite to the fundamental policy of the great portion of these states from their first settlement. and shall we in times when war and desolation are afflicting the other quarters of the earth refuse to their unhappy fugitives that hospitality which the savages of the wilderness extended to our fathers arriving in this land. shall oppressed humanity find no asylum on this globe? safety indeed may dictate that, for admission to offices of important trust, a residence should be required long enough to develope character & design. some length of residence too may be necessary to guard against fraudulent usurpations of our flag. but the ordinary rights and capabilities of a citizen, & especially that of transmitting inheritance, might surely be extended without danger to every one manifesting a bona fide purpose of embarking his life and fortunes permanently with us.


